 WESTERN TABLE COMPANY17[The Board certified Retail Shoe Employees Union, Local 173, NewEngland Joint Board, Retail and Wholesale Department Store Union,C. I. 0., as the designated collective-bargaining representative of theemployees at the Employer's store located at 489 Washington Street,Boston, Massachusetts, in the unit found to be appropriate.]MEMBERS MURDOCK and BEE SON took no part in the considerationof the above Decision and Certification of Representatives.WESTERN TABLE COMPANY AND WESTERN PICTURE FRAME COMPANYandLOCAL 18-B, UNITED FURNITURE WORKERS OF AMERICA, CIO.Case No. 13-RC-355.September 22, 1954Supplemental Decision and Certification of Results of ElectionPursuant to a Decision and Direction of Election issued herein onNovember 18, 1953,1 an election by secret ballot was conducted on De-cember 16, 1953, under the direction and supervision of the RegionalDirector for the Thirteenth Region, among the employees in the unitfound appropriate by the Board. Following the election, the partieswere furnished with a tally of ballots which showed that, of approxi-mately 165 eligible voters, 36 voted for and 122 voted against thePetitioner.There were also 3 challenged ballots and 2 void ballots.On December 21, 1953, the Petitioner filed timely objections to theelection.The Regional Director investigated the objections, and onJune 29, 1954, issued and duly served upon the parties his report onobjections, in which he recommended that the Board direct a hearingon 2 of the Petitioner's 4 objections, and that the remaining objectionsbe overruled.Thereafter, the Employer filed timely exceptions to theRegional Director's recommendation that a hearing be conducted.The Employer also filed a brief and supporting affidavits.'In its objections, the Petitioner alleged among other things that theEmployer made promises of benefit to employees if the Petitionerlost the election and threats of reprisal against employees if the Peti-tioner won the election.The Regional Director reported that twoaffidavits were submitted to substantiate these objections. In one, theaffiant stated that about 2 days before the election, the plant superin-tendent, in a private discussion, told him: "If the union gets in Rein-holdt [the Employer's president] will close the plant down as he hasother places that can do the work."The same affiant also stated thatthe cabinet room foreman, on several occasions during the 2 weeksprior to the election, told him in private talks that the Employer1 Not reportedin printed volumes of Board Decisions and Orders2As no exceptions were filed to the Regional Director's recommendation that two of thePetitioner's objections be overruled,this recommendation is hereby adopted110 NLRB No 6.338207-55-vol 110-3 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould take away the bonuses and discontinue overtime if the Uniongot in.The other affiant stated that the mill room foreman informedhim in a private discussion about a week before the election that if theUnion got in, there would be "bad conditions.There will be lesshours, no overtime, no Thanksgiving turkey an no Christmas bonus."The plant superintendent and the foremen concerned denied that theymade the alleged statements.'The Regional Director concluded that such threats, if made, wouldconstitute grounds for setting aside the election, and recommendedthat a hearing be conducted to determine the credibility of witnesses.However, we perceive no reason for conducting a hearing. Even ifmade, such isolated threats to only 2 of 165 eligible employees, in pri-vate conversations, do not constitute sufficient grounds for settingaside the election.4Accordingly, we find that the Petitioner's objec-tions do not raise substantial and material issues with respect to theconduct or results of the election, and they are hereby overruled.As the Petitioner failed to receive a majority of the ballots cast,we shall certify the results of the election.[The Board certified that a majority of the valid ballots was notcast for the Petitioner, Local 18-B, Furniture Workers of America,CIO, and that the Petitioner is not the exclusive representative of theemployees of Western Table Company and Western Picture FrameCompany, in the unit heretofore found appropriate.]CHAIRMAN FARMER and MEMBER MIIRDocK took no part in the con-sideration of the above Supplemental Decision and Certification ofResults of Election.S The Employer submitted to the Board affidavits apparently executed by 121 employeesto the effect that no such threats were made to them or in their presence by any of theEmployer's supervisors. In view of our disposition of this case, we find it unnecessary toconsider the effect of these affidavits.4 SeeMorganton Full Fashioned Hosiery Company,et at.,107 NLRB 1534, andThe Lib-eralMarket, Inc.,108 NLRB 1481. Member Peterson, who dissented in thelatter case,concurs here not only because the remarks were isolated but also because there is no show-ing that they were made generally or were relayed by the two afflants to other employees.BROOKLYN BOROUGH GAS COMPANYandLOCAL 815,INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA, AFLandINTERNATIONALBROTHERHOOD OFELECTRICALWORKERS,AFL,PETITIONERS.Cases Nos. L-RC-6106and 2-RC-62.0. September 23,1954Decision and Direction of ElectionUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held before110 NLRB No. 11.